 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     CIRON B. SPRINGFIELD,                              Case No. 2:17-cv-2675 JAM KJN P
12
                                            Plaintiff, [PROPOSED] ORDER GRANTING
13                                                     PETITION FOR APPOINTMENT OF
                    v.                                 GUARDIAN AD LITEM
14

15   M. KHALIT, et al.,
16                                       Defendants.
17

18         Plaintiff is a state prisoner, proceeding without counsel. This action proceeds on plaintiff’s

19   third amended complaint alleging that defendants Khalit and Brady denied plaintiff law library

20   access in retaliation for his filing of Form 22s and grievances. (ECF No. 20.) This matter is set

21   for settlement conference on March 12, 2020. On January 15, 2020, counsel for defendant M.

22   Khalil, sued erroneously as M. Khalit, filed a petition to appoint his daughter, Zakiya Jahan, as

23   guardian ad litem, due to defendant Khalil’s current and continuing medical condition. Because

24   Jahan is represented by counsel, she can be contacted through counsel of record. Good cause

25   appearing, the undersigned finds it appropriate to appoint defendant Khalil’s daughter to serve as

26   his guardian ad litem during the pendency of this action. Fed. R. Civ. P. 17(c)(2); see Wenger v.

27   Canastota Central School Dist., 146 F.3d 123, 125, n. 1 (overruled on other grounds by

28   Winkelman v. Parma City School Dist., 550 U.S. 516 (2007).
 1            Accordingly, IT IS HEREBY ORDERED that:

 2           1. The petition for an order appointing Zakiya Jahan as guardian ad litem for Defendant M.

 3   Khalil (ECF No. 43) is granted; and

 4           2. Counsel for defendant Khalil and his daughter Zakiya Jahan shall serve a copy of this

 5   order on defendant Khalil and his daughter, Zakiya Jahan.

 6   Dated: January 30, 2020

 7

 8
     /spri2675.gal
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
